Citation Nr: 1125412	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-21 005	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches, claimed secondary to service-connected sinusitis.

3.  Entitlement to service connection for a sleep disorder, claimed secondary to service-connected sinusitis.

4.  Entitlement to a compensable rating for a right inguinal herniorrhaphy scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from September 1960 to June 1964, from January 1965 to May 1981, and from September 24 to October 18, 1990.  He did not serve in the Persian Gulf Theater of Operations. 

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2010-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied service connection for hypertension, a sleep disorder, and headaches and denied a compensable rating for a right inguinal herniorrhaphy scar.  This appeal also arises from a May 2010-issued rating decision that continued a noncompensable rating for the right inguinal herniorrhaphy scar.   

Evidence has been received since the May 2010 statement of the case (hereinafter: SOC) was issued.  The Veteran waived his right to initial RO consideration of this evidence.  Thus, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  The Veteran is not a combat Veteran, nor did he serve in the Persian Gulf Theatre.

2.  One hypertensive blood pressure reading was recorded during active service.  

3.  Competent medical evidence associates hypertension with active service.  

4.  Competent medical evidence tends to link headaches with a service-connected disability. 

5.  Competent medical evidence tends to link a sleep disorder with a service-connected disability.

6.  A 6.5-cm by 0.1-cm right inguinal hernia repair scar has been manifested throughout the appeal period by pain and tenderness, numbness, and a sensation of adhesion to underlying tissues.  

7.  A sensation of adhesion underneath the right inguinal hernia repair scar does not limit the function of any part of the body. 

8.  The evidence does not contain factual findings that demonstrate distinct time periods in which the exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal. 

9.  The right inguinal scar disability has not been shown, or alleged, to cause such difficulties as marked interference with employment or to warrant frequent periods of hospitalization or to otherwise render impractical the application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A disability characterized by headaches is secondary to service-connected sinusitis.  38 U.S.C.A. § 5103 (West 2002); §§ 1110, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3.  A sleep disorder is secondary to service-connected sinusitis.  38 U.S.C.A. § 5103 (West 2002); §§ 1110, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

4.  For the entire appeal period, the criteria for a 10 percent schedular rating for a right inguinal hernia repair scar are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7804, 7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Adequate notice was provided in a December 2009 letter to the Veteran.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with additional and more specific notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the December 2009 notice letter provided these additional criteria. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private outpatient treatment records.  The claimant submitted private medical opinions.  A hearing before the undersigned Veterans Law Judge was provided.  The claimant was afforded VA medical examinations in January 2010.  

Significantly, during his October 2010 hearing, the claimant mentioned that certain Tri-Care records from Fort Riley, dated from 1981 to 1984, might not be of record.  The Board has not attempted to obtain these reports because they are not essential to any claim adjudicated above.  

These earlier-dated Tri-Care records essential to the claim for an increased rating for the right inguinal scar, as they are dated more than two decades prior to the current appeal period.  Finally, because hypertension, sleep disorder, and headache claims are granted below, additional development of those claims is unnecessary.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Hypertension

"Hypertension" means persistently high arterial blood pressure.  Various criteria for what is considered elevated blood pressure have been suggested, and according to some medical authorities the threshold is a systolic pressure of 140 and a diastolic pressure of 90.  Hypertension may have no known cause (essential or idiopathic h.) or be associated with other primary diseases (secondary h).  Dorland's Illustrated Medical Dictionary 801 (28th ed. 1994).

The Veteran requested service connection for hypertension in November 2009.  He submitted an April 2008 private medical report from Edgewood Family Physicians that contains a diagnosis of hypertension, controlled with medication.  The report was signed by the Veteran's treating physician, M. Huffman, M.D.

In December 2009, the Veteran reported that elevated blood pressure readings were first seen in active service in 1966.  Readings "around 140/90" were frequent during active service, he reported.  He mentioned that he had trained to be a nurse at Walter Reed Army Hospital and reported that blood pressure readings of 140/90 and higher are evidence of hypertension.  

As noted in the introduction, in February 2010, the RO denied service connection for hypertension.  The basis for this denial was that all blood pressure readings shown in the Service Treatment Reports (STRs) are normal and that hypertension did not arise within a year of separation. 

The Board's review of the STRs reflects that a hypertensive reading (140/90) was shown during active service in December 1980.  Other readings at various times during active service were lower.  A post-service reading of 142/78 along with a notation of "borderline hypertension" was recorded in March 1992.  

The Veteran underwent a series of VA compensation examinations in January 2010; however, none of these reports addresses the etiology of his hypertension.  

In October 2010, the Veteran's treating physician, Dr. Huffman, reported having cared for the Veteran for approximately 25 years (the Board notes that the doctor's care predates the most recent period of active military service).  Dr. Huffman reported, based on a review of the STRs, that hypertension began during active service.  According to Dr. Huffman, "...[the Veteran] has had hypertension since he was on active duty in the Army as a Registered Nurse".  

In October 2010, the Veteran testified at a videoconference before the undersigned Veterans Law Judge that hypertensive blood pressure readings began during active service and that hypertension medication began in or around 1993.  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, the medical evidence is competent, credible and probative.  Dr. Huffman feels that hypertension began during active service and has based that opinion on a review of the STRs and 25 years of personal knowledge of the Veteran's health.  Thus, the opinion is based on correct facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Moreover, the Veteran possesses some medical knowledge, which adds to his competence to recall and to report high blood pressure readings during active service.  In Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007), the Federal Circuit stressed that a lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the lay opinion concerning the etiology of hypertension does support the later diagnosis by a medical professional.  Thus, the lay testimony is persuasive.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for hypertension must therefore be granted.  

Headaches

The Veteran claims that headaches are related to service-connected sinusitis.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  38 C.F.R. § 3.310(b).

The STRs do not note the onset of a headache condition, nor has the Veteran alleged that his headaches arose during active service.  

The Veteran underwent two VA compensation examinations for sinusitis in June 2005; however, neither report mentions headache symptoms.  The RO granted service connection for sinusitis in July 2005.  

A January 2010 VA neurology compensation examination report addresses the etiology of the Veteran's headaches.  The examiner, a physician's assistant, concluded that these headaches are unlikely to be related to sinusitis.  The physician's assistant reasoned that the headaches reportedly occurred two to three times per week, whereas sinusitis reportedly occurred every two to three months.  Because the symptoms do not always occur simultaneously, they are unrelated, according to the physician's assistant.  

In May 2010, the Veteran reported that he woke up often during the night with a headache and/or nasal congestion. 

In October 2010, the Veteran testified at a videoconference before the undersigned Veterans Law Judge that he would submit a medical opinion from his private physician.  The below-recited opinion was then submitted.  

In a May 2010-dated letter, Dr. Huffman reported the following:

     Based on a review of his available medical records, as well as my clinical notes and examination, I consider it as likely as not that his headaches are largely, if not entirely, the secondary effects of his recurring sinusitis.  I base this assessment on his physical examination and my training and experience as a physician.  

As shown above, the medical evidence is in controversy.  On one hand, Dr. Huffman feels certain that the Veteran's headaches are caused by sinusitis.  Also, the Veteran, who is a nurse, believes that his headaches are related to sinusitis.  These opinions appear to be based on correct facts and are somewhat supported by rationale.  Thus, they are competent, credible, and persuasive.

On the other hand, a VA physician's assistant feels that the headaches are unrelated to sinusitis on the basis of differing frequency of symptoms.  While this negative opinion is reasonable, it is based on the underlying assumption that a sinusitis-related headache must occur simultaneously with a flare-up of sinusitis.  The physician's assistant has not explained why that assumption is valid.  

Nor has the VA physician's assistant explained the relationship between sinusitis and those headaches that do occur simultaneously with sinusitis flare-ups.  In dissociating all headaches from his sinusitis, the VA physician's assistant did not discuss any other possible etiology or etiologies.  These shortcomings lessen the probative value of the opinion.  

After considering all the evidence of record, including the testimony, because the favorable opinions are at least as persuasive as the unfavorable opinion, the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for headaches, secondary to service-connected sinusitis, will therefore be granted.

Sleep Disorder

The STRs do not note the onset of a sleep disorder. 

The Veteran underwent two VA compensation examinations for sinusitis in June 2005; however, neither report mentions a sleep disorder.  The RO granted service connection for sinusitis in July 2005.  

A February 2009-dated report from Crossroads Physical Therapy, P.C., notes that the Veteran suffers from pain and tingling in the right arm that results in loss of sleep one to two hours per night.  Service connection is not in effect for right arm pain and tingling.  

In December 2009, the Veteran claimed that he developed a sleep disorder because of service-connected sinusitis.  

A January 2010 VA mental disorders compensation examination report addresses the claimed sleep disorder.  The examining clinical psychologist noted that the Veteran does have sleep impairment, because he reportedly awakened several times per night whether or not his sinusitis was active.  However, the psychologist concluded that this sleep impairment does not meet the criteria set forth in DSM-IV [American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders] for a diagnosis of a sleep disorder.   

In May 2010, Dr. Huffman reported the following:

     Based on a review of his available medical records, as well as my clinical notes and examination, I consider it as likely as not that his sleep condition is largely, if not entirely, the secondary effects of his recurring sinusitis.  I base this assessment on his physical examination and my training and experience as a physician.  

In May 2010, the Veteran reported that he woke up often during the night with a headache and/or nasal congestion.  He reported that the condition arose in 1978 and has continued to the present.  

In October 2010, the Veteran testified at a videoconference before the undersigned Veterans Law Judge; however, he did not offer any additional evidence on the matter.  His representative argued that the RO had not considered all the evidence. 

Discussing the above-mentioned evidence, on one hand, Dr. Huffman feels certain that the Veteran has a "sleep condition" caused by sinusitis.  Also, the Veteran, who is a nurse, believes that his sleep difficulty is related to sinusitis.  These opinions appear to be based on correct facts and are somewhat supported by rationale.  Thus, they are competent, credible, and persuasive.

On the other hand, a VA clinical psychologist notes that there is sleep impairment and psychiatric symptoms, but feels that the criteria for any diagnosis under Axis I, including a sleep disorder, are not met.  This negative opinion is based on correct facts and is supported by a rationale.  It is therefore persuasive.  

In weighing the competing opinions, the Board finds the January 2010 VA psychologist's opinion to be no more persuasive than that of Dr. Huffman.  This is because the report finds no actual "sleep disorder" under DSM-IV criteria, but does not address any other possible sleep disorder, while acknowledging that the veteran does have sleep impairment.  The Veteran himself relates loss of sleep to nasal congestion, but this lacks persuasive value because in February 2009 he attributed his sleep disorder to pain and tingling in the right arm and in December 2009 he attributed sleep problems to nocturia.  He has not indicated any special training in the diagnosis or treatment of sleep disorders.  Thus, the Veteran's opinion will not be afforded any weight.

After considering all the evidence of record, including the testimony, the Board finds that the evidence is in equipoise.  In resolving all doubt in the Veteran's behalf, service connection for a sleep disorder, as secondary to service-connected sinusitis, is granted.

Compensable Rating for a Right Inguinal Herniorrhaphy Scar

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then a total rating based on individual unemployability (TDIU) as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

An inguinal surgery scar has been rated zero percent disabling for the entire appeal period under Diagnostic Code 7338-7805.  Under Diagnostic Code 7338, a noncompensable evaluation is warranted for a small reducible inguinal hernia; for one that is without true hernia protrusion; and, for any preoperative inguinal hernia that is remediable.  A 10 percent evaluation is appropriate for a recurrent postoperative hernia that is readily reducible and well supported by a truss or belt.  A 30 percent evaluation is warranted for a small recurrent postoperative hernia, or an un-operated irremediable hernia, that is not well supported by truss, or is not readily reducible.  A 60 percent evaluation is appropriate for a large postoperative recurrent hernia that is considered inoperable, that is not well supported under ordinary conditions, and that is not readily reducible.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2010).  Diagnostic Code 7338 need not be considered further, as an inguinal hernia is not shown.  

Pursuant to Diagnostic Code 7805, scars, other than of head, face, or neck, or deep scars, or unstable scars, or superficial scars exceeding 144 square inches, are to be rated on limitation of function of the part affected under Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).  There is no reported limitation of function of the right groin or right lower extremity due to this scar; however, turning to Note (3) under Diagnostic Code 7804, this subsection provides that scars that are rated under Diagnostic Code 7805 may also be rated under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation. 

In December 2009, the Veteran, through his representative, requested an increased rating for a right inguinal surgery scar that had been noncompensably rated since 1981.  The representative reported that the scar was "slightly adhesed," unsightly, and tender. 

According to a January 2010, VA scars compensation examination report, the right inguinal scar was well healed and difficult to see.  The examiner noted that the Veteran reported scar pain, occasional tingling, and decreased sensation around the scar.  Then, confusingly, the examiner stated that the scar was not painful.  The scar measured 6.5-cm by 0.1-cm.  The scar was not in an exposed area and involved less than 5 percent of total skin area.  The examiner noted that the scar did not impact the Veteran's occupation or activities of daily living.  The diagnosis was scar, status post right inguinal hernia repair.

In October 2010, the Veteran testified at a videoconference before the undersigned Veterans Law Judge that the area around the scar feels numb or dead, but he also feels tenderness in the area and he feels an adhesion.  He testified that he works part-time as a courier-driver.

The 6.5-cm by 0.1-cm right inguinal repair scar has been manifested throughout the appeal period by pain and tenderness, numbness, and a sensation of adhesion to underlying tissues.  Although the Veteran has reported that the scar is unsightly, the VA examiner found the scar difficult to see, as it blended well with the surrounding skin.  

Comparing the manifestations with the criteria of the rating schedule, the criteria for a 10 percent schedular rating under Diagnostic Code7804 are more nearly approximated.  This is because there is at least some pain and tenderness associated with the scar.  While an underlying adhesion has been reported by the Veteran, this adhesion, or suspected adhesion, does not appear to limit the function of any part of the body, and the Veteran has not alleged any functional impairment.  

The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is favorable.  A compensable rating will therefore be granted. 

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court had more to say about extra-schedular ratings in Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

The right inguinal scar disability has not been shown, or alleged, to cause such difficulties as marked interference with employment or to warrant frequent periods of hospitalization or to otherwise render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for hypertension is granted.

Service connection for headaches, secondary to service-connected sinusitis, is granted.  

Service connection for a sleep disorder, secondary to service-connected sinusitis, is granted.  

A 10 percent schedular rating for a right inguinal herniorrhaphy scar is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


